DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	In the remarks received 12/02/2021, the applicant notes on P.8 that “The parties agreed that [t]he proposed, amended claims are patentable over the cited art.” Examiner notes that agreement was not reached on the merits of the proposed amended claims during the interview. In the PTOL-413 mailed 11/26/2021, the examiner stated that “No agreement on the merits was reached but the proposed amendment may overcome the teachings of the rejection of record pending further search and consideration.” Thus, the examiner did not reach agreement with the applicant that the proposed, amended claims are patentable over the art cited in the non-final action mailed 09/03/2021 in the interview of 11/02/2021 or in the interview summary mailed 11/26/2021.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 10, 14, 18, 5, 7-9, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (JP2014-068701A), hereinafter “Irisawa 2014,” in further view of Irisawa (U.S. Pub. No. 2017/0071475 as sharing the same disclosure as WO2016002258), hereinafter “Irisawa 2017,” in further view of Suwa (U.S. Pub. No. 2018/0014733), hereinafter “Suwa.”

Regarding claim 1, Irisawa 2014 discloses a photoacoustic image generation apparatus (“a photoacoustic image generation apparatus” [0007]):
a probe (“an acoustic detection unit in a probe.” [0024]) having a detection element array in which a plurality of detection elements that detect a photoacoustic wave and output a detection signal are 
a processor (“an acoustic signal processing unit 12” Abstract; “a control circuit of the detection element array 20 a” [0028]),
the processor is configured to control the probe to switch detection elements to be used in the detection element array for performing a plurality of times of detections in a case where detection signals for one photoacoustic image are acquired (“The multiplexer 20 b selectively connects the acoustic detection element 20 c and the ultrasonic unit 12 for each of the acoustic detection elements 20 c which detects acoustic waves in parallel… An imaging region is a region of an object of interest that is to be displayed in a 1 frame photoacoustic image defined by the detection element array 20 a.” [0028]-[0030]),
generate a photoacoustic image based on the detection signals (“This device is provided with an acoustic signal processing unit 12 which generates volume data by making partial image data imA and IMb for displaying respective detection areas correspond to representative coordinates set in each detection area respectively.” Abstract; “An imaging region is a region of an object of interest that is to be displayed in a 1 frame photoacoustic image defined by the detection element array 20 a.” [0028]-[0030]), and 
set detection elements to be used and detection elements to be suspended alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and switch the detection elements to be used for each time of detection (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection 
However, Irisawa 2014 may not explictly disclose an insert of which at least a tip portion is inserted into a subject and which has a photoacoustic wave generation portion that absorbs light and generates a photoacoustic wave in the tip portion; and
the processor is further configured to, when one photoacoustic image is generated, 
compare the detection signals of each time in the plurality of times of detections, 
generate the photoacoustic image using all the detection signals acquired by the plurality times of detection, in a case where a difference between the detection signals of each time in the plurality of times of detections is less than a predetermined value, and 
generate the photoacoustic image based on the detection signals other than the detection signals for which the detection is not performed appropriately among the detection signals acquired by the plurality of times of detections, in case where the difference between the detection signals of each time in the plurality of times of detections is equal or larger than the predetermined value.
However, in the same field of endeavor, Irisawa 2017 teaches an insert of which at least a tip portion is inserted into a subject and which has a photoacoustic wave generation portion that absorbs light and generates a photoacoustic wave in the tip portion (“An insertion needle 15 has a photoacoustic wave generating portion that generates a photoacoustic wave by absorbing light emitted from a laser unit 13” Abstract; Figure 3 demonstrates that light absorption member, #157, is at the tip of needle, #15, Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Irisawa 2014’s disclosure of photoacoustic wave detection with Irisawa 2017’s teaching of a needle with a photoacoustic generation material at the tip of the needle as Irisawa 2017 states that “[b]y detecting photoacoustic waves, which are generated by absorbing the light emitted from the light emitting portion of the insertion needle, using an ultrasound probe and generating a photoacoustic image based on the detection signal, it is possible to check the position of the insertion 
However, while Irisawa 2014 in further view of Irisawa 2017 teaches the detection signals of each time in the plurality of times of detections (“The multiplexer 20 b selectively connects the acoustic detection element 20 c and the ultrasonic unit 12 for each of the acoustic detection elements 20 c which detects acoustic waves in parallel… An imaging region is a region of an object of interest that is to be displayed in a 1 frame photoacoustic image defined by the detection element array 20 a.” Irisawa 2014, [0028]-[0030]), Irisawa 2014 in further view of Irisawa 2017 may not explictly disclose the processor is further configured to, when one photoacoustic image is generated, 
compare the detection signals of each of the plurality of detections, 
generate the photoacoustic image using all the detection signals of the plurality of detections, in a case where a difference between the detection signals of each of the plurality of detections is less than a predetermined value, and 
generate the photoacoustic image based on the detection signals other than the detection signals for which the detection is not performed appropriately among the detection signals acquired by the plurality of detections, in case where the difference between the detection signals of each of the plurality of detections is equal or larger than the predetermined value.
However, in the same field of endeavor, Suwa teaches the processor (“processing executed when the difference in an output… signal processing unit 503 executes the reconstruction processing” [0070]; see also [0032]) is further configured to, when one photoacoustic image is generated (“The signal processing unit 503 may perform image reconstruction based on the digital signals thus obtained by the conversion.” [0032]; “if a difference in the output between the pair of acoustic wave detection elements 501 and 502 exceeds a predetermined threshold, a signal based on the acoustic wave detection unit 500 including the pair of aforementioned elements may be corrected or may be excluded from being used for the reconstruction in the next measurement and after.” [0068]; “Next, processing executed when the difference in an output between the two acoustic wave detection elements is determined to exceed the 
compare the detection signals of each of the plurality of detections (“if a difference in the output between the pair of acoustic wave detection elements 501 and 502 exceeds a predetermined threshold, a signal based on the acoustic wave detection unit 500 including the pair of aforementioned elements may be corrected or may be excluded from being used for the reconstruction in the next measurement and after.” [0068]; “Next, processing executed when the difference in an output between the two acoustic wave detection elements is determined to exceed the second threshold will be described.” [0070]),
generate the photoacoustic image using all the detection signals of the plurality of detections, in a case where a difference between the detection signals of each of the plurality of detections is less than a predetermined value (“if a difference in the output between the pair of acoustic wave detection elements 501 and 502 exceeds a predetermined threshold, a signal based on the acoustic wave detection unit 500 including the pair of aforementioned elements may be corrected or may be excluded from being used for the reconstruction in the next measurement and after.” [0068]; “Next, processing executed when the difference in an output between the two acoustic wave detection elements is determined to exceed the second threshold will be described. Such a determination result indicates that one of the pair of acoustic wave detection elements might have failed. Thus, the signal processing unit 503 executes the reconstruction processing without using the signal from the acoustic wave detection unit 500 including such a pair of elements. A signal output from an acoustic wave detection unit 500 positioned close to the acoustic wave detection unit 500, the output signal of which had been determined not to be used in the reconstruction processing, may be used for interpolation.” [0070]; detection signals are only excluded if the difference threshold is exceeded; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim. See MPEP 2144.05. 
generate the photoacoustic image based on the detection signals other than the detection signals for which the detection is not performed appropriately among the detection signals acquired by the plurality of detections, in case where the difference between the detection signals of each of the plurality of detections is equal or larger than the predetermined value (“if a difference in the output between the pair of acoustic wave detection elements 501 and 502 exceeds a predetermined threshold, a signal based on the acoustic wave detection unit 500 including the pair of aforementioned elements may be corrected or may be excluded from being used for the reconstruction in the next measurement and after.” [0068]; “Next, processing executed when the difference in an output between the two acoustic wave detection elements is determined to exceed the second threshold will be described. Such a determination result indicates that one of the pair of acoustic wave detection elements might have failed. Thus, the signal processing unit 503 executes the reconstruction processing without using the signal from the acoustic wave detection unit 500 including such a pair of elements. A signal output from an acoustic wave detection unit 500 positioned close to the acoustic wave detection unit 500, the output signal of which had been determined not to be used in the reconstruction processing, may be used for interpolation.” [0070]; detection signals are excluded if the difference threshold is exceeded; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim. See MPEP 2144.05. Here, Suwa teaches ‘a greater than’ threshold that overlaps with the claimed “equal or larger than” threshold). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Irisawa 2014 in further view of Irisawa 2017’s teaching of a photoacoustic image generation apparatus using a plurality of acoustic detections with Suwa’s teaching of comparing a plurality of acoustic detections using a difference threshold to determine whether the detection signal failed to achieve the predictable result of improving the integrity of reconstructed 

Regarding claim 2, Irisawa 2014 discloses the processor is further configured to control the probe to switch detection elements to be used in the detection element array for performing a times of detections of two or more, set b detection elements for continuous use and b x (a-1) detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection, and move the detection elements to be used on a b-by-b basis in the same direction for each time of detection, in a case where detection signals for one acoustic image are acquired (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region.” [0031]-[0032]).

Regarding claim 6, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and one detection element for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where two times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to 

Regarding claim 10, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and two detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where three times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 

Regarding claim 14, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and three detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where four times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region.” [0031]-[0032]; for four detection times, a shift of one element per detection time, three suspended elements, and one used element: n = 1,2,3,4 and N = 4).

Regarding claim 18, Irisawa 2014 discloses the processor is further configured to set detection elements for continuous use and detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a basis in the same direction for each time of detection, in a case where two times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region. In this case, for example, an acoustic signal is detected at an element region of a 1,N+1,2N+1,. at a certain timing, and an acoustic signal is detected at an element region of a 2,N+2,2N+2,. at a next timing. For example, FIG. 2 c shows an embodiment in which there are 2 element regions, the element region A (= 1) is composed of acoustic detection elements of odd numbers ch (1 3 5,., 125 and 127 from the left), and the element region B (= 2) is composed of acoustic detection elements of even channels (2, 4, 6,. 126 from left).” [0031]-[0032]; for two detection times, a shift of one element per detection time, one suspended elements, and one used element: n = 1,2 and N = 2).

Regarding claim 5, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and one detection element for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the 

Regarding claim 7, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and one detection element for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where two times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to 

Regarding claim 8, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and one detection element for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where two times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) 

Regarding claim 9, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and two detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where three times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region… when there are 3 element regions, for example, the 1 element region is composed of 1 4 7,., 121 and 124 acoustic 

Regarding claim 11, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and two detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where three times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region… when there are 3 element regions, for example, the 1 element region is composed of 1 4 7,., 121 and 124 acoustic detection elements from the left, and the remaining 127 acoustic detection elements. The 2 element region is composed of 2 5 8,., 122 and 125 acoustic detection elements from the left and the remainder 128 acoustic detection element, and the 3 element region is composed of the 3 6 9,., 123 and 126 acoustic detection elements from the left.” [0031]-[0032]; for three detection times, a shift of one element per detection time, two suspended elements, and one used element: n = 1,2,3 and N = 3).

Regarding claim 12, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and two detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where three times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region… when there are 3 element regions, for example, the 1 element region is composed of 1 4 7,., 121 and 124 acoustic detection elements from the left, and the remaining 127 acoustic detection elements. The 2 element region is composed of 2 5 8,., 122 and 125 acoustic detection elements from the left and the remainder 128 acoustic detection element, and the 3 element region is composed of the 3 6 9,., 123 and 126 acoustic detection elements from the left.” [0031]-[0032]; for three detection times, a shift of one element per detection time, two suspended elements, and one used element: n = 1,2,3 and N = 3).

Regarding claim 13, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and three detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on 

Regarding claim 15, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and three detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where four times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a 

Regarding claim 16, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and three detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where four times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region.” [0031]-[0032]; for four detection times, a shift of one element per detection time, three suspended elements, and one used element: n = 1,2,3,4 and N = 4).

	
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa 2014 in further view of Irisawa 2017 in further view of Suwa as applied to claim 1 above, and in further view of Karasawa (U.S. Pub. No. 2010/0312114), hereinafter “Karasawa.”


However, Irisawa 2014 may not explictly disclose the processor is further configured to set two detection elements for continuous use and two detection elements for continuous suspension and move the detection elements to be used on a two-by-two basis in the same direction for each time of detection.
However, in the same field of endeavor, Karasawa teaches the processor is further configured to set two detection elements for continuous use and two detection elements for continuous suspension and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Irisawa 2014’s disclosure of alternating used and suspended detection elements and shifting the detection elements per detection time with Karasawa’s teaching of using a plurality of detection elements for the used and suspended subset of detection elements and shifting the detection elements by 2 elements per detection time as the prior art establishes a range encompassing a somewhat narrower claimed range. MPEP 2144.05. The combination of Irisawa 2014 and Karasawa teach that it would have been obvious that a subset of 2 elements falls between the element, n, subset of Irisawa 2014 and the plurality of elements subset of Karasawa. Further, Karasawa states that “by shifting the subset of the elements to be used for forming an ultrasonic beam by a pitch larger than that of one element, the number of transmissions and receptions of ultrasonic waves can be reduced and the data volume transmitted from the ultrasonic probe to the ultrasonic diagnostic apparatus main body can be reduced. Therefore, the transfer quality can be improved by reducing the transfer bit rate. Further, when the transfer quality is poor between the ultrasonic probe and the ultrasonic diagnostic apparatus main body, retransfer of data becomes easier.” (Karasawa, [0043]).


Regarding claim 19, Irisawa 2014 discloses the processor is further configured to set detection elements for continuous use and detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a basis in the same direction for each time of detection, in a case where two times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to 
However, Irisawa 2014 may not explictly disclose the processor is further configured to set two detection elements for continuous use and two detection elements for continuous suspension and move the detection elements to be used on a two-by-two basis in the same direction for each time of detection.
However, in the same field of endeavor, Karasawa teaches the processor is further configured to set two detection elements for continuous use and two detection elements for continuous suspension and move the detection elements to be used on a two-by-two basis in the same direction for each time of detection (“a first subset of plural elements and then generating drive signals such that a broad second ultrasonic beam is transmitted from a second subset of the plural elements that have been shifted from the first subset by a pitch larger than that of one element” Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Irisawa 2014’s disclosure of alternating used and suspended detection elements and shifting the detection elements per detection time with Karasawa’s teaching of 

Regarding claim 20, Irisawa 2014 discloses the processor is further configured to set detection elements for continuous use and detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a basis in the same direction for each time of detection, in a case where two times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region. In this case, for example, an 
However, Irisawa 2014 may not explictly disclose the processor is further configured to set two detection elements for continuous use and two detection elements for continuous suspension and move the detection elements to be used on a two-by-two basis in the same direction for each time of detection.
However, in the same field of endeavor, Karasawa teaches the processor is further configured to set two detection elements for continuous use and two detection elements for continuous suspension and move the detection elements to be used on a two-by-two basis in the same direction for each time of detection (“a first subset of plural elements and then generating drive signals such that a broad second ultrasonic beam is transmitted from a second subset of the plural elements that have been shifted from the first subset by a pitch larger than that of one element” Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Irisawa 2014’s disclosure of alternating used and suspended detection elements and shifting the detection elements per detection time with Karasawa’s teaching of using a plurality of detection elements for the used and suspended subset of detection elements and shifting the detection elements by 2 elements per detection time as the prior art establishes a range encompassing a somewhat narrower claimed range. MPEP 2144.05. The combination of Irisawa 2014 and Karasawa teach that it would have been obvious that a subset of 2 elements falls between the element, n, subset of Irisawa 2014 and the plurality of elements subset of Karasawa. Further, Karasawa states that “by shifting the subset of the elements to be used for forming an ultrasonic beam by a pitch larger than that of one element, the number of transmissions and receptions of ultrasonic waves can be reduced and the data .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793